COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 YOUNG WOMEN’S CHRISTIAN                                      No. 08-14-00302-CV
 ASSOCIATION OF EL PASO                        §
 DEL NORTE,                                                        Appeal from
                                               §
                       Appellant,                          County Court at Law No. 3
                                               §
 v.                                                         of El Paso County, Texas
                                               §
 JEREMY JORDAN,                                              (TC # 2014-DCV1190)
                                               §
                       Appellee.

                                MEMORANDUM OPINION

       Pending before the Court is a motion filed by Appellant, Young Women’s Christian

Association of El Paso Del Norte, to dismiss the appeal pursuant to TEX.R.APP.P. 42.1 because

the dispute between the parties has been resolved. We grant the motion and dismiss the appeal.

Costs of the appeal are taxed against the party incurring same. See TEX.R.APP.P. 42.1(d).


May 15, 2015
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating